—Judgment, Supreme Court, New York County (Walter Tolub, J.), entered January 24, 2000, which denied petitioner’s application to annul respondent Police Commissioner’s denial of petitioner’s application for a premises pistol license with target endorsement, and dismissed the petition, unanimously affirmed, without costs.
It was not arbitrary and capricious for respondent to rely on his prior, judicially unchallenged determination, made after a hearing, revoking petitioner’s previous pistol license less than two years before. The prior determination provides a rational basis for finding that good cause exists to deny petitioner a license (see, Sewell v City of New York, 182 AD2d 469, 473). Concur — Rosenberger, J. P., Nardelli, Tom, Andrias and Ellerin, JJ.